3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Togasaki et al. (US 2018/0210201) in view of Nambara (US 2017/0146798).
Regarding claim 1, Togasaki teaches a backlight unit (BLU) (Figs. 2, 7: light source part 12 and condensing part 20 collectively forming a backlight unit) for an augmented reality head-up display (AR HUD) (abstract; [0002]), the BLU comprising: 
a light emitting diode (LED) array comprising a plurality of LEDs (Figs. 2, 7: light emitting elements 16 forming a LED array); 
a primary lens array (Figs. 2, 7: array of condenser lens 22; [0026]) disposed above the LED array and configured to concentrate light output by the plurality of LEDs; 
a secondary lens (Figs. 2, 7: field lens 24; [0028]) disposed above the primary lens array and configured to concentrate light incident through the primary lens array; and 

Togasaki does not further teach the secondary lens is in the form of an array.
In the same field of endeavor, Nambara teaches in Figs. 2 and 7 that a secondary lens, i.e., final stage lens 24, is in the form of array.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Togasaki with Nambara’s technique configuring Togasaki’s field lens 24 to be an array of lens elements to achieve better condensation of the light from the backlight unit considering the fact that Togasaki’s light source unit is in the form of an array of LED elements (Note: having one lens element corresponding to one LED element makes better light condensation possible).

Regarding claim 3, Togasaki/Nambara teaches The BLU of claim 1. Nambara further teaches The BLU of claim 1, wherein a curvature of each of lenses included in the secondary lens array is less than a curvature of each of lenses included in the primary lens array (Figs. 2-3, paras. [0027]-[0028] and [0042]).

Regarding claim 5, Togasaki/Nambara teach the BLU of claim 1. Togasaki further teaches the BLU of claim 1, wherein lenses include in the secondary lens array are configured such that rays corresponding to light passing through the secondary lens array are not parallel to each 

Regarding claim 6, Togasaki/Nambara teach The BLU of claim 1. Togasaki/Nambara further teach The BLU of claim 1, wherein the primary lens array corresponds to a cap lens (Togasaki: Figs. 2, 7; Examiner’s Note: Applicant does not clearly define what is a cap lens; in view of Applicant’s 2, 3, 5 with regard to the form of the primary lens, it is justified to interpret Togasaki’s initial stage lens 22 as a cap lens), and
the secondary lens array corresponds to a fly-eye lens (Nambara: Figs. 2-3).

Regarding claim 7, Togasaki/Nambara teach the BLU of claim 1. Togasaki further teaches the BLU of claim 1, further comprising: 
a diffuser (Figs. 2, 7: diffusion part 30) disposed between the secondary lens array and the side reflector and configured to diffuse the light incident through the secondary lens array.

Regarding claim 9, Togasaki/Nambara teach the BLU of claim 1. Togasaki/Nambara further teach the BLU of claim 1, wherein a number of the plurality of LEDs (Togasaki: Figs. 2 and 7, a plurality of light emitting elements 16) included in the LED array, a number of a plurality of lenses (Togasaki: Figs. 2-3 and 7: lens elements 22a included in lens 22) included in the primary lens array, and a number of a plurality of lenses (Nambara: Figs. 2-3 and 7) included in the secondary lens array are the same.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Togasaki et al. (US 2018/0210201) in view of Nambara (US 2017/0146798), and further in view of Larson et al. (US 2020/0228789).
Regarding claim 2, Togasaki/Nambara teach The BLU of claim 1. Togasaki/Nambara do not further teach the BLU of claim 1, wherein a light emitting angle of each of lenses included in the secondary lens array is equal to or less than a field of view (FOV) of the BLU.
The differentiating limitation indicates that each lens of the secondary lens array corresponds to a display module and all the display modules form a larger FOV than an individual display module. The concept is not new, however.
Larson, for instance, teaches Fig. 1B that each display module has a light emitting angle less than a total FOV of all the display modules.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Larson’s concept to the technique of Togasaki/Nambara to achieve a large FOV, which is always desirable for HUD.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Togasaki et al. (US 2018/0210201) in view of Nambara (US 2017/0146798), and further in view of Narushima(US 2020/0301136).
Regarding claim 4, Togasaki/Nambara teach The BLU of claim 1. Togasaki/Nambara do not further teach the BLU of claim 1, wherein the secondary lens array includes an aspheric lens.

Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of  Togasaki/Nambara with Narushima’s technique, configuring the secondary lens array to include an array of aspheric lenses to achieve desirable light condensation more flexibly according to an application need.

Allowable Subject Matter
Claims 10-14 are allowed.
Claim 10 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation  concerning the AR HUD comprising “a polarizing diffuser plate disposed above the side reflector”. In the exemplary closest prior art found for this limitation, Togasaki in view of Nambara teach each limitation of the instant invention except the differentiating limitation (see Figs. 2, 7). It is rendered not obvious to modify the technique of Togasaki in view of Nambara to achieve the differentiating limitation.
Claims 11-14 are allowed because they depend on claim 10.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693